Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 27, 2017

The Court of Appeals hereby passes the following order:

A18A0636. CALVIN SMITH v. THE STATE.

      In this criminal action, the trial court entered an order on August 11, 2017,

denying several pretrial motions filed by defendant Calvin Smith, including motions

in which Smith raised double jeopardy and statutory speedy trial claims. On August

21, 2017, Smith filed a notice of appeal, seeking review of the August 11 order. That

appeal has been docketed in this Court as Case No. A18A0464.

      On September 13, 2017, Smith filed a second notice of appeal, again seeking

review of the August 11 order. That appeal has been docketed in this Court as the

instant case, No. A18A0636.

      A notice of appeal must be filed within 30 days of entry of the order sought to

be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal

is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264

Ga. 872, 872 (1) (452 SE2d 756) (1995). Smith’s notice of appeal in Case

No. A18A0636 is untimely, as it was filed 33 days after entry of the trial court’s

order. The appeal in Case No. A18A0636 also is duplicative of the currently pending

appeal in Case No. A18A0464. Consequently, Case No. A18A0636 is hereby
DISMISSED as untimely and superfluous. The parties are DIRECTED to submit all

future filings in this appeal under Case No. A18A0464.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/27/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.